Citation Nr: 0006906	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-40 373A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Charles D. Blackman, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1944 
to May 1946.  

Previously, in May 1999, the Board of Veterans' Appeals 
(Board) remanded the appellant's case to the Providence, 
Rhode Island, regional office (RO) to comply with a request 
for a personal hearing at the RO before a member of the 
Board.  Unfortunately, however, before the appellant could 
present testimony at the RO before a member of the Board, she 
died.  The certificate of death shows that the appellant died 
on December [redacted], 1999.  

Subsequently, in February 2000, the RO received from the 
appellant's attorney a "Motion To Substitute Appellant."  
In this document, the attorney requested that the executrix 
of the appellant's estate be substituted as the "appellant 
of record."  Additionally, the attorney argued that "[t]he 
claim for continuing survivor's benefits is now moot . . . 
[and that the] appeal now concerns only those benefits 
accrued up to December 31, 1999."  The Board construes this 
statement as an informal claim for accrued benefits.  

Although derivative of the veteran's claim, accrued benefits 
claims are separate claims.  Johnson v. West, 11 Vet. App. 
225 (1998).  Consequently, because the RO has not yet 
adjudicated an accrued benefits claim filed by the executrix 
of the appellant's estate, and because a notice of 
disagreement has not been filed following an initial 
adjudication of this new claimant's claim, the Board does not 
have jurisdiction to proceed on any accrued benefits claim by 
the executrix.  Id.  The issue of entitlement to accrued 
benefits as filed by the new claimant is therefore referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  By a rating action entered in December 1994, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

2.  The appellant perfected a timely appeal of the RO's 
denial.  

3.  The appellant died on December [redacted], 1999.  

4.  The appeal of the RO's December 1994 action was pending 
before the Board at the time of the appellant's death.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the 
appellant's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Veterans Appeals (Court) has held 
that, if a claimant perfects an appeal to the Board of an 
adverse determination with regard to his or her entitlement 
to disability compensation benefits under chapter 11 of title 
38 of the United States Code (chapter 11), then dies before 
the appeal can be adjudicated, the determination appealed is 
rendered a nullity.  Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal on the merits.  It does not have 
jurisdiction to do so.  Id. at 334.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 1999).

The Court has extended this sort of analysis to situations 
where a veteran dies during the pendency of an appeal of a 
claim of clear and unmistakable error derived from chapter 
11, see Haines v. Gober, 10 Vet. App. 446 (1997), and where a 
survivor dies pending an appeal of a claim for dependency and 
indemnity compensation under chapter 13 of title 38.  See 
Erro v. Brown, 8 Vet. App. 500 (1996).  The Court has 
specifically indicated that such appeals may not go forward 
even if a personal representative of the claimant's estate 
requests to continue prosecution of the decedent's appeal.  
See Richard v. Gober, 10 Vet. App. 431 (1997).  Moreover, VA 
regulations mandate that an appeal pending before the Board 
when an appellant dies will be dismissed.  38 C.F.R. 
§ 20.1302 (1999).  

In the present case, the RO, by a December 1994 rating 
action, denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
Claiming that service connection for the cause of the 
veteran's death was indeed warranted, the appellant perfected 
a timely appeal of the RO's denial.  Unfortunately, the 
appellant died on December [redacted], 1999, before the Board 
had an opportunity to adjudicate her appeal.  

Pursuant to applicable rules as noted above, the appellant's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of her claim.  The 
appellant's appeal must therefore be dismissed.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of the claim or any derivative claim which might be 
brought.  

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

